        Case 1:20-cv-10617-WGY Document 81 Filed 04/14/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                            Case No. 1:20-cv-10617 WGY
                  Petitioners-Plaintiffs,

             v.

STEVEN J. SOUZA,

Respondent-Defendant.



              BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                          TUESDAY, APRIL 14, 2020



      1. Tarax-Villeda, Brayan
      2. Soe, Aaron
      3. Alvarez-Silva, Oscar
      4. Gomes, Nuelson
      5. Maney Lal, Neved Bai
      6. De Carvalho, Janito
      7. Vero Campoverde, Sandro
      8. Ohenhen, Augustine
      9. Dodieu, Woodly
      10. Mullings, Terrano
           Case 1:20-cv-10617-WGY Document 81 Filed 04/14/20 Page 2 of 6



                                                INTRODUCTION

         Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 14, 2020. Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, 65, and is incorporated herein by reference. The

individualized briefings that are attached hereto as Exhibits 1-6 and 8-10 refer to this information

as it may be relevant to particular individuals, and also include the following information for

each individual: a) Biographical Information; b) Medical Condition; c) Plans For

Transportation/Lodging If Released; d) Criminal History; and e) Immigration History.1

         Plaintiffs have omitted substantive briefing on Vero Campoverde (#7), whom Plaintiffs

understand has been released from the facility on bond already.

                                             PENDING MATTERS

         Plaintiffs’ Motion to Add Individual to Subclass 1, ECF 40 (regarding misclassification

of named Plaintiff Maria Alejandra Celimen Savino due to error on government spreadsheet) has

been fully briefed and remains pending.

         Plaintiffs also respectfully request that the Court request Defendants to provide an

updated spreadsheet to both the Court and Plaintiffs, reflecting the current population of

BCHOC. Plaintiffs understand that several individuals listed for consideration in the coming

days may already have been either released or transferred for removal. It would facilitate the

current process, and allow the Court to substitute other class members for consideration if it




1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.



                                                           2
             Case 1:20-cv-10617-WGY Document 81 Filed 04/14/20 Page 3 of 6



wished, if the parties and the Court all had the same information about the current population of

the facility.

                      COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.       The COVID-19 Pandemic Continues to Escalate in Massachusetts.

                                        COVID-19 Deaths (MA)                   COVID-19 Cases (MA)2

    March 27, 2020 (Date of        35                                        3240
    Complaint Filing)

    April 13, 2020                 844 (increase of 88 in last 24            26,867 (increase of 1,392 in
                                   hours)                                    last 24 hours)



      II.      Travel Restrictions Make Deportation of Certain Class Members Unlikely.

            As previously briefed, see ECF 56, the unprecedented threat of COVID-19 has driven

countries around the world to close their borders in an attempt to slow the spread of the

virus, calling into question the ability of ICE to effectuate the removal of foreign nationals to

countries with broad restrictions in place. As a result, ICE as a practical matter is unable to

deport many individuals who are subject to a final order of removal, leaving them at a

heightened risk of exposure to COVID-19 due to the prolongation of their detention with no

clear end in sight.

            To the list of countries that have suspended arrival of incoming passengers and

effectively closed their borders,3 Plaintiffs add two additional countries that are relevant to class

members on today’s list for consideration. India has imposed significant travel restrictions,




2
 Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring.
3
 Plaintiffs’ previous briefing covered the following countries: Dominican Republic, Democratic Republic of the
Congo (DRC), Peru, Iraq, South Africa, Cape Verde, Guatemala, Honduras, Venezuela, Ecuador, Trinidad and
Tobago, St. Lucia, Kenya, Colombia, and El Salvador.


                                                        3
          Case 1:20-cv-10617-WGY Document 81 Filed 04/14/20 Page 4 of 6



essentially closing its borders since March 22, 2020.4 Liberia has declared a national health

emergency and suspended all commercial flights and the closure of Roberts International Airport

(with limited exceptions) since March 23, 2020.5



                                              CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of the following

detainees: Brayan Tarax-Villeda; Aaron Soe; Oscar Alvarez-Silva; Nuelson Gomes; Neved Bai

Maney Lal; Janito De Carvalho; Augustine Ohenhen; Woodly Dodieu; Terrano Mullings; and

Maria Alejandra Celimen Savino.


April 13, 2020
Respectfully Submitted,

                                                                                        /s/ Oren Sellstrom
                                                                              Oren Nimni (BBO #691821)
                                                                           Oren Sellstrom (BBO #569045)
                                                                         Lauren Sampson (BBO #704319)
                                                                                 Ivan Espinoza-Madrigal†
                                                                                 Lawyers for Civil Rights
                                                                         61 Batterymarch Street, 5th Floor
                                                                                        Boston, MA 02110
                                                                                            (617) 988-0606
                                                                         onimni@lawyersforcivilrights.org

                                                                        Grace Choi, Law Student Intern*
                                                                      Kayla Crowell, Law Student Intern*
                                                                    Laura Kokotailo, Law Student Intern*
                                                                      Aseem Mehta, Law Student Intern*
                                                                     Alden Pinkham, Law Student Intern*
                                                                        Bianca Rey, Law Student Intern*

4
  See Bureau of Immigration, Ministry of Home Affairs, Government of India: Advisory, available at
https://boi.gov.in/content/advisory-travel-and-visa-restrictions-related-covid-19-0.
5
  See U.S. Embassy in Liberia COVID-19 Information, available at https://lr.usembassy.gov/covid-19-information/.




                                                       4
          Case 1:20-cv-10617-WGY Document 81 Filed 04/14/20 Page 5 of 6



                                                                Megan Yan, Law Student Intern*
                                                                                 Reena Parikh†
                                                               Michael Wishnie (BBO# 568654)
                                                    Jerome N. Frank Legal Services Organization
                                                                              P.O. Box 209090
                                                                         New Haven, CT 06520
                                                                         Phone: (203) 432-4800
                                                                 michael.wishnie@ylsclinics.org




†
 Admitted pro hace vice.
* Motion for law student appearances pending.


                                                5
         Case 1:20-cv-10617-WGY Document 81 Filed 04/14/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 13, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 13, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  6
